DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
Status of Application, Amendments, And/Or Claims
The amendments of claim 1 have been made of record. 
1-13, 15 and 16-24 are pending.
Claims 9-12 are withdrawn for being drawn to non-elected inventions (i.e., Groups 2-5).
Claims 1-8, 13, 15, and 16-24 are under examination to the extent they read on the elected species as set forth above.
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claim 1-3, 5-7, 13, 15, 19-21 and 23-24 under 35 U.S.C. 103 as being unpatentable over Kjeldsen et al. (US Pub. No. 20180291076) in view of Song et al. (US Pub. No. 2013/0028918) and Nomura et al. Org. Biomol. Chem. 13: 8734-8739, 2015 is withdrawn in view of applicant’s amendments to claim 1, which now require that the extension comprises a combination of (i) and (ii).
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Kjeldsen et al. (US Pub. No. 20180291076) in view of Song et al. (US Pub. No. 2013/0028918) as evidenced by Nomura et al. Org. Biomol. Chem. 13: 8734-8739, 2015 as applied to claims 1, 5-7, 13 and 15 above, and further in view of Huang et al. (US Pat. No. 10,537,644, effective filing date 8/14/2015) is withdrawn in view of applicant’s amendments to claim 1, which now require that the extension comprises a combination of (i) and (ii).
The rejection of claims 16-18 under 35 U.S.C. 103 as being unpatentable over Kjeldsen et al. (previously provided, US Pub. No. 20180291076) in view of Song et al. (US Pub. No. 2013/0028918) and Nomura et al. (Org. Biomol. Chem. 13: 8734-8739, 2015), as applied to claims 1-3, 5-7, 13, 15, 19-21 and 23-24 above, and further in view of Lazar et .al. ( US 2011/0054151) is withdrawn in view of applicant’s amendments to claim 1, which now require that the extension comprises a combination of (i) and (ii).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Jianjie Hu on 7/27/2022.
The application has been amended as follows: 
In claim 24, line 1
Insert the term “in need thereof” after the term “in a subject”
Claims 9-12 are cancelled.
Conclusion
Claims 1-8, 13, 15, and 16-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646